IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43209

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 336
                                               )
       Plaintiff-Respondent,                   )   Filed: January 21, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
ANTHONY NIKO GARDNER,                          )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Second Judicial District, State of Idaho, Nez
       Perce County. Hon. Jeff M. Brudie, District Judge.

       Judgment of conviction and sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Anthony Niko Gardner was found guilty of domestic battery, Idaho Code
§§ 18-918(3)(b)(c) and 18-903(a), a felony. The district court imposed a unified sentence of five
years, with two and one-half years determinate. The district court retained jurisdiction. The
court subsequently relinquished jurisdiction.1 Gardner appeals claiming the district court abused
its discretion by imposing an excessive sentence, but does not challenge the district court’s
decision to relinquish jurisdiction.



1
       Although the Register of Actions in the Amended Clerk’s Record indicates the Order
Relinquishing Jurisdiction was filed August 25, 2015, no such document is included in the
Amended Record.
                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Gardner’s judgment of conviction and sentence are affirmed.




                                                   2